                     UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                v.                               §      NO. 4:18-CR-575 (HUGHES)
                                                 §
 JACK STEPHEN PURSLEY,                           §
  AKA STEVE PURSLEY                              §


   United States’ Supplemental Notice of Intent under Fed. R. Evid. 803(6) and 902(11)

       Today, the United States received a declaration from Eugene M. Chan regarding a July

25, 2005 memorandum that Chan prepared regarding the ownership of Southeastern Shipping.

The declaration and the KPMG memorandum are attached to this notice.

       As the defendant is aware, Pursley produced a copy of his client file for Shaun Mooney

in the course of discovery in the Pursley v. Mooney, Cause No. 2017-28294 (281st Judicial

District, Court of Harris County, Texas). Pursley endorsed his discovery production with the

Bates number prefix “IRGP.” The KPMG memorandum was maintained within Pursley’s client

file for Mooney, and Pursley produced the memorandum, bearing Bates numbers IRGP-0004600

through IRGP-0004609, as part of his discovery production in the civil case. Pursley

authenticated the documents he produced with the IRGP Bates numbers during his March 30,

2018 deposition. See Dkt. 93-1 (Pursley Depo.), pp. 7 – 12.

       At the parties’ in-person conference on May 23, 2019, Pursley’s attorney notified the

government that Pursley is now recanting his authentication of the very documents he produced

in the civil lawsuit. Pursley also objects to the admissibility of the KPMG memorandum, which

has been marked for trial as Gov’t. Ex. 1-162.
       In light of the defendant’s objections to the KPMG memorandum, the United States

contacted the two authors of the memorandum. As set forth in the attached declaration, the

KPMG memorandum was a document that Chan prepared in the ordinary course of KPMG’s

regularly conducted business, and Chan has certified that it is a true and accurate copy of the

memorandum he wrote. The United States submits that Chan’s declaration satisfies the

requirements of Fed. R. Evid. 803(6) and 902(11), and the government intends to move the Court

to pre-admit the KPMG memorandum into evidence before trial.

                                                             Respectfully submitted,

                                                             RYAN K. PATRICK
                                                             UNITED STATES ATTORNEY



                                                             Sean Beaty
                                                             Grace E. Albinson
                                                             Jack A. Morgan
                                                             Trial Attorneys, Tax Division
                                                             U.S. Department of Justice
                                                             150 M Street, NE
                                                             Washington D.C. 20002
                                                             (202) 616-2717
                                                             Sean.P.Beaty@usdoj.gov




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF, which will serve a copy of this document on all counsel of record.



                                                               Sean Beaty
                                                               Trial Attorney, Tax Division


                                                 2
